EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Ms. Allison Olenginski on July 30, 2021.
	In claims:
Claim 1. (amended) A method for selecting brachialactone compound producing fungal endophyte strains that confer a biological nitrification inhibition (BNI) trait to a plant of Brachiaria-Urochoa species complex, said method comprises the steps of:
(a) providing samples of plant material from plant species of the Brachiaria-Urochoa species complex, wherein at least one of said plant species demonstrates the BNI trait by producing the brachialactone compound; 
 (b) subjecting said samples to metagenomic analysis using universal PCR primers which are directed to ITS2 region of rDNA genes of said fungal endophyte strains to generate a sequence data;
(c) identifying fungal operational taxonomic units (OTUs) in said samples, and in an ITS2 region of a reference fungal endophyte strain capable of delivering a BNI trait to a plant using said sequencing data;
(d) comparing the OTUs present in said samples and in said reference to identify core microbiomes, supplemental microbiomes and unique microbiomes, to identify microbiomes associated with the BNI trait; and
(e) selecting fungal endophyte strains containing said core microbiomes, supplemental microbiomes, and unique microbiomes associated with the BNI trait 
Claim 2. (amended)  The method according to claim 1, wherein the plant species of the Brachiaria-Urochoa species complex is selected from the group consisting ofBrachiaria brizantha, Brachiaria decumbens, Brachiaria humidicola, Brachiaria stoionifera, Brachiaria ruziziensis, Urochloa brizantha, Urochloa decumbens, Urochloa humidicola, Urochloa mosambicensis, Brachiaria marlothii, Brachiaria nigropedata, Urochloa dictyoneura, Urochloa oligotricha, Urochloa panicoides, Brachiaria obtusiflora, Brachiaria serrifolia, Urochloa advena, Urochloa arrecta, Urochloa brachyura, Urochloa eminii, Urochloa mollis, Urochloa xantholeuca, Urochloa oligotricha, Urochloa panicoides, Urochloa plantaginea, Urochloa platynota,Urochloa xantholeuca, Brachiaria holosericea, Brachiaria reptans, Brachiaria milliformisand Brachiaria distachya 
Claim 4. (amended) The method according to claim 1, wherein the samples of said plant material are selected from 
said plant material from said plant species of the Brachiaria-Urochoa species complex comprises the steps of:
(i) grinding said samples of plant material;

(ii) washing the ground plant material with an alcohol; and

(iii) extracting nucleic acid from the alcohol wash.

	Claims 12, 14, 15, 17, 18, 19, 25, 26, 27, 45 and 46 are cancelled.

Claim 48. (New) The method according to claim 1, wherein the plant species of the Brachiaria-Urochoa species complex is interspecific or intraspecific hybrids of Brachiaria-Urochloa species complex.
Conclusions
2.	Claims 1, 2, 4, 6, 47 and 48 are allowed.


/VINOD KUMAR/Primary Examiner, Art Unit 1663